per curiam :
El apelante fue acusado de robo. Coincidió con el perjudicado en una cafetería en un barrio de Peñuelas. El perjudicado bebió unas cervezas, pagó, y le sobraron $87 que puso en una cartera que guardó en un bolsillo de la camisa. El perjudicado salió en dirección a Peñuelas. Al rato de salir, ya era más de la medianoche, le salió al paso el apelante, le cogió por los pies y le arrebató la cartera desgarrándole la camisa.
La defensa del apelante fue una coartada. El juez per-mitió presentar prueba sobre la defensa de coartada a pesar de que no notificó al fiscal según lo requiere la Regla 74 de las de Procedimiento Criminal. Alega que al abandonar el cafetín tomó la dirección de Ponce; que en esa ciudad tu-vieron un accidente de automóviles y para corroborar su testimonio se presentó en evidencia la denuncia radicada en la cual se alega que el accidente ocurrió a la una de la mañana y donde aparece el apelante como testigo de cargo.
El jurado consideró toda la prueba y dirimió el conflicto en contra del apelante.
La defensa, al anunciarse el veredicto del jurado, soli-citó la comprobación del mismo, preguntándole a cada jurado cómo había votado. El juez negó el pedido en la forma so-licitada. Resolvió que lo que procedía era inquirir de cada uno si el veredicto rendido representaba el sentir del ju-rado. Es correcta esa resolución. La Regla 151 dispone que “ [C] uando el jurado hubiere rendido un veredicto, a reque-rimiento de cualquier parte o a instancias del propio tribunal, tal veredicto deberá ser comprobado en cuanto a cada miembro del jurado. Si como resultado de esta com-probación se determinare que el veredicto no fue rendido, al menos, por nueve miembros del jurado, se le podrá or-denar al mismo retirarse a continuar sus deliberaciones o podrá ser disuelto.”
El propósito de esta Regla es garantizarle al acusado que el veredicto anunciado es el verdadero acuerdo del *832jurado y que ninguno de los jurados ha sido coaccionado. Es la oportunidad que tienen los jurados de protestar en corte abierta si el veredicto anunciado no responde a lo acordado. Miranda v. United States, 255 F.2d 9 (1st Cir. 1958); 2 Wright Federal Practice & Procedure, sec. 517 (ed. 1969). Esta Regla no autoriza ciertamente a que se divulgue cómo votó cada uno de los jurados. Garantiza al acusado compro-bar que el veredicto anunciado es el verdadero acuerdo del jurdo, pero nada más que eso. El Tribunal tiene discreción en cuanto a la forma de hacer la comprobación. Posey v. United States, 416 F.2d 545 (5th Cir. 1969). Mantener en secreto cómo votó cada miembro del jurado es de suma im-portancia en las jurisdicciones donde el veredicto se rinde por mayoría. Cf. Jaca Hernández v. Delgado, 82 D.P.R. 402 (1961).

Se confirma la sentencia.